Citation Nr: 1617841	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-42 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.  He died in February 2010; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefits sought on appeal.  

In December 2015, the Board remanded this matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).

2. The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In an August 2013 letter, VA informed the appellant of what VA will seek to provide and what the appellant is expected to provide.  The RO did not provide the appellant information specific to how to support a claim under 38 U.S.C.A. § 1318.   However, the Board notes that there is no outstanding information or evidence that would help substantiate the claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).  As will be explained below, the appellant is legally precluded from obtaining benefits under 38 U.S.C.A. § 1318.  As such, any failure as to the duty to notify or assist did not prejudice her in this matter.

II.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct AND at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a). The total rating may be schedular or may be a TDIU. 38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b)(3).

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section. 38 C.F.R. § 3.22(b)(1) and (2).

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009). Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran was not service-connected for any disability at the time of his death.  Accordingly, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death or any of the required periods of time. 38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22(a) (2015). Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service. 

The Board also notes that the Appellant has not raised an allegation of CUE in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).  Indeed, the Veteran had not filed a claim for service connection for any disability prior to his death.  

The appellant essentially contends that the Veteran should have been service-connected for ischemic heart disease due to Agent Orange exposure, which caused his death.  However, this contention amounts to a claim of hypothetical entitlement which is barred as a matter of law.  Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.

Thus, there is nothing to change the fact that the Veteran, who died over 30 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was not service-connected for any disability prior to his death, and indeed had never even made a claim of service connection during his lifetime.  Thus, entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.
 

ORDER

DIC pursuant to 38 U.S.C.A. § 1318 is denied


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant contends that the Veteran was exposed to Agent Orange while serving in Okinawa, Japan (January 1967 to August 1968).  She claims that the Veteran had been exposed to herbicides containers that were often leaking or ruptured as part of his daily activities, which included moving such containers, as a longshoreman/stevedore.  (December 2014 VA Form 9).  

The Board previously noted that though the Veteran did not serve in Vietnam, VA still had a duty to assist the appellant by attempting to verify the claimed Agent Orange exposure.  

The Veteran's Benefits Administration Manual (M21-1) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  This procedure requires: (1) asking the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure; (2) furnishing the detailed description of exposure to Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request must be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In the prior Remand, the Board noted that as the appellant had failed to provide a timeframe more specific than January 1967 to August 1968 for the Veteran's time in Okinawa, the RO had failed to attempt to corroborate the herbicide exposure allegation.  The RO did not attempt to corroborate her allegation by requesting information from the National Personnel Records Center.  The did not attempt to corroborate the appellant's allegations, at least in part because the appellant had not provided a two month window for the claimed period for exposure.  

As noted in the prior Remand, in Gagne v. McDonald, 27 Vet. App. 397 (2015), VA's duty to assist in cases such as this extends to making inquiries for the full time period identified by the appellant - not just a two month window.  Indeed, the Court held that the Board had erred in finding the duty to assist satisfied, when VA failed to submit to the JSRRC multiple requests for records to cover the appellant's relevant service period, each encompassing a different 60-day range. 

In this case, the AOJ again failed to consider the appellant's full period of claimed exposure.  In January 2016, following the prior remand, the AOJ found insufficient information to request research of Agent Orange exposure from the JSRRC.  The AOJ determined that "[t]he surviving spouse was unable to supply the necessary two month time frame of alleged exposure to Agent Orange to submit to JSRRC to research records."  As such, the AOJ must consider the full period of alleged Agent Orange exposure (from January 1967 to August 1968).

Thus, in order to comply with the directives set forth in the M21-1, and the prior remand, the case must be remanded for additional development, including in particular contacting Compensation Service and the JSRRC for verification of the appellant's claim of Veteran exposure to herbicides while stationed in Okinawa - for the full period from January 1967 to August 1968 - in accordance with the instructions set forth in M21-1, IV.ii.1.H.7.  

The AOJ should also provide the appellant VCAA compliant notice as to a cause of death claim, to include Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also provide the appellant VCAA compliant notice as to a cause of death claim, to include Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Under Hupp, in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

	2.  The AOJ must complete the procedures provided in 	the Veteran's Benefits Administration Manual Part 	IV, Subpart ii, Chapter 1, Section H, Subsection 7, for 	verification of any herbicide exposure, to include the 	appellant's contention that the Veteran was exposed to 	Agent Orange while stationed in Okinawa (for the full 	period from January 1967 to August 1968) and led to 	his ischemic cardiomyopathy.  In particular, the AOJ 	must send a request to Compensation Service and to 	the JSRRC for verification as to whether the Veteran 	was exposed to herbicide agents or other hazardous or 	toxic chemicals at Okinawa during his period of 	service, as the appellant has alleged, in accordance 	with the instructions set forth in M21-1 IV.ii.1.H.7. 

	All documentation sent and received by the AOJ must 	be associated with the claims file.

3.  After completing the requested actions and any additional development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


